DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/4/2022 has been entered.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-22 are rejected under 35 U.S.C. 103(a) as obvious over Liestman et al. (US 2013/0086874) in view of Brunner et al. (TW 201619260, English equivalent, US 2017/0218148 is being used for this examination).
Liestman et al. disclose a cavitated, oriented polypropylene film comprising from 2 wt % to 30 wt % calcium carbonate (having particle size from 0.1 to 5 µm and from 0.5 wt % to 20 wt % of a whitening agent, wherein the film can be biaxially oriented and possesses a density within the range from 0.65 g/cc to 0.88 g/cc (claim 1, [0012], [0022]).
	However, Liestman et al. is silent on the specific calcium carbonate.
Brunner et al. disclose a film comprising at least one thermoplastic polymer such as polypropylene and a surface-treated filler material product, wherein the surface-treated filler material product comprises A) at least one ground calcium carbonate-comprising filler material (such as limestone, marble, or chalk) having a weight median particle size d50 in the range from 0.1 µm to 7 µm, a top cut particle size d98 of ≤15 µm, a specific surface area (BET) from 0.5 to 150 m2/g, to provide a breathable film with good dispersing properties and compounding performance (claim 1, abstract, [0025], [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Brunner’s calcium carbonate to make Liestman’s biaxially oriented film with improved breathability and dispersing properties.
The limitations of claim 2 can be found in Liestman et al. at claim 1, where it discloses the 2 wt % to 30 wt % calcium carbonate.
The limitations of claim 3 can be found in Liestman et al. at [0013], where it discloses the polypropylene.
The limitations of claim 4 can be found in Liestman et al. at [0015], where it discloses the polypropylene having a melt flow rate of 0.1 to 20 g/10 min (same melt flow rate as claimed, thus would possess the claimed density).
The limitations of claims 5-7 can be found in Brunner et al. at claim 1 and [0075], where it discloses the limestone, marble, or chalk having a weight median particle size d50 in the range from 0.1 µm to 7 µm.
The limitations of claims 8-10 can be found in Brunner et al. at claim 1, where it discloses the treatment layer (mono-substituted succinic anhydride) on the surface of the at least one ground calcium carbonate-comprising filler material, wherein the surface-treated filler material product comprises the treatment layer in an amount of from 0.1 to 3 wt.-%, based on the total dry weight of the at least one ground calcium carbonate-comprising filler material.
The limitations of claim 11 can be found in Liestman et al. at claim 1, where it discloses the whitening agent.
The limitations of claim 12 can be found in Liestman et al. at claim 1, where it discloses the 0.5 wt % to 20 wt % of a whitening agent.
The limitations of claim 13 can be found in Liestman et al. at claim 1, where it discloses the density is from 0.65 g/cc to 0.88 g/cc.
The limitations of claims 14 and 15 can be found in Liestman et al. at [0022]-[0027] and [0035], where it discloses the process.
The limitations of claim 16 can be found in Liestman et al. at [0035], where it discloses the 50% of calcium carbonate.
The limitations of claims 17-19 can be found in Brunner et al. at [0239]-[0249], where it discloses the process.
The limitations of claim 20 can be found in Liestman et al. at [0038], where it discloses the polypropylene homopolymer.
The limitations of claim 21 can be found in Liestman et al. at [0054], where it discloses the pouch.
The limitations of claim 22 can be found in Liestman et al. at [0012], where it discloses the particle size from 0.1 to 5 µm.

Response to Arguments

6.	Applicants’ arguments filed on 5/4/2021 have been fully considered and are not persuasive.  
	Applicant argued that films using particle size of 5.0 µm had lower film densities compared to films using particle size of 3.0 µm.  Liestman discloses particle size from 0.1 to 5 µm, wherein the film possesses a density within the range from 0.65 g/cc to 0.88 g/cc.  These particle size and film density overlap with the instant claim limitation of density of ≤ 0.72 g/cm3 and particle size of 3.2 to 8.0 µm.  Applicant also argued that opacity of films of 5.0 µm is higher than the films using particle size of 3.0 µm.  Opacity is not in the claim limitation.
	Applicant argued that the Examiner reworked the rejection using Liestman and Brunner , but not citing Morieras.  Morieras was cited in the first office action dated 7/12/2021.  Morieras disclosed that particle size around 2.5 to 3 micron for obtaining the lowest density of 0.5 g/ cm3 and particle size around 1.5 micron or below for obtaining high gloss.  These are specific properties that Morieras was working on.  Liestman was cited since it discloses the particle size from 0.1 to 5 µm which overlaps with the particle size of the instant claim.
	Applicant further argued that Liestman’s examples show 1.4 and 1.5 microns while Brunner’s examples show particle size of 1.7 microns.  The disclosure of a prior art is not limited to the preferred embodiment only.  Liestman discloses the particle size from 0.1 to 5 µm while Brunner discloses the particle size of 0.1 to 7 µm, both overlap with the recitation of instant claim.
	Applicant finally argued that there is insufficient rationale for using Liestman/Brunner in light of the teachings of Morieras.  Liestman, as the primary reference, provides the direct teaching: particle size from 0.1 to 5 µm.  Brunner, as the secondary reference, provides the teaching of using the specific calcium carbonate in addition to similar particle size (0.1 to 7 µm) to Liestman’s calcium carbonate.  Thus, it is proper to use Liestman in view of Brunner for this rejection.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762